Case 3:17-cv-00772-REP Document 162 Filed 07/18/19 Page 1 of 2 PagelD# 9537

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOHN KINLAW,

Plaintiff,
Vv. Civil Action No. 3:17-cv-772
DR. CHARLES NWAOKOCHA, et al.,

Defendants.
VERDICT FORM

1. We, the jury, on the issues joined, unanimously find in favor
of the Plaintiff, John Kinlaw, on COUNT I.
Yes K | No
2. If your answer to Question No. 1 is “Yes,” then answer this
question:
We unanimously award compensatory damages in the amount of
"108 (1t-00 in favor of John Kinlaw against the Defendant. If none,

write “Q.”
Case 3:17-cv-00772-REP Document 162 Filed 07/18/19 Page 2 of 2 PagelD# 9538

3. If, and only if, you award compensatory damages in answering

Question No. 2, then answer this question:

We unanimously award punitive damages in the amount of

$ (pa5, 000-00 in favor of John Kinlaw against Defendant Dr. Charles

Nwaokocha. If none, write “0.”

So say we all, this | day of July, 2019.

 

Foreperson’s Printed Name
SEALLiv eURSUANT TO
E-GOVT ACT

Poreperson’s Signature

le e LRS

he

Egy
